DETAILED ACTION
The present application, filed on 04/17/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing on 04/17/2020.
Claims 1-20 are pending and have been considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the steering wheel must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deitmerg (US 2012/0119731).
Regarding claim 1, Deitmerg discloses {Figures 1-3} an absolute position sensor system integrated into a steering column assembly {12} of a vehicle, comprising: a sector {9} connected to a rake adjustment mechanism {3, 7} of the steering column assembly {12} and operable to be moved thereby; a gear {1a, 1b; 8a, 8b} coupled to the sector {9} and operable to be rotated by the movement thereof, a magnet {10a, 10b} connected to and retained by the gear {8a, 8b} such that the magnet {10, 10b} rotates responsive to the rotation of the gear {8a, 8b [0009]}; and a sensor device {6 (2a, 2b, 4)} positioned below the magnet {10a, 10b} and connected to a stationary part {11} of the steering column assembly {12}, the sensor device {2a, 2b, 4} configured to: detect an angle of rotation of the magnet {10a, 10b}, the angle of rotation of the magnet corresponding to a position of the rake adjustment mechanism {3}; and generate, for a controller {4} configured to monitor positioning of a steering column {7} of the steering column assembly {12}, a signal that indicates the position of the steering column {Abstract}.  
Regarding claim 2, Deitmerg discloses {Figures 1-3} an intermediate gear {10b} coupled to the sector {9} and coupled to the gear {10a}, the intermediate gear {10b} operable to be rotated by the movement of the sector {9} and the gear {10a} operable to be rotated by the rotation of the intermediate gear {10b}.  
Regarding claim 3, Deitmerg discloses {Figures 1-3} the sector {9} is coupled to the gear {10a, 10b} through teeth of the gear.  
Regarding claim 4, Deitmerg discloses {Figures 1-3} the sensor device {6 (2a, 2b, 4)} includes a Hall-effect integrated circuit {6 (2a, 2b)}.  
Regarding claim 5, Deitmerg discloses {Figures 1-3} the sensor device {6 (2a, 2b, 4)} includes dual Hall-effect elements {2a, 2b, 4, 6 [0033]}.  
Regarding claim 6, Deitmerg discloses {Figures 1-3} the Hall-effect integrated circuit {6 (2a, 2b)} is positioned such that an axis of rotation [0021-0022] of the magnet {10a, 10b} is aligned with a center of each respective Hall-effect integrated circuit sensor {2a, 2b}.  
Regarding claim 7, Deitmerg discloses {Figures 1-3; [0007-0009]} the rake adjustment mechanism {3, 7} of the steering column assembly {12} is operable to move in an arcuate motion for rake adjustment of the steering column {7}.  
Regarding claim 8, Deitmerg discloses {Figure 3} the stationary part {11} of the steering column assembly {12} is operable to mount the steering column assembly {12} to the vehicle.  
Regarding claim 9, Deitmerg discloses {Figures 1-3} a steering column assembly {12} of a vehicle, comprising: a steering column {7}; a mounting bracket {11} operable to attach the steering column assembly {12} to the vehicle; a rake adjustment mechanism {3, 7} operable to move in an arcuate motion to adjust the steering column {7} in a rake direction; and an absolute position sensor system {6 (2a, 2b, 4)} comprising: a sector {9} connected to the rake adjustment mechanism {3, 7} of the steering column assembly {12} and operable to be moved thereby; a gear {1a, 1b; 8a, 8b} coupled to the sector {9} and operable to be rotated by the movement thereof; a magnet {10a, 10b} connected to and retained by the gear {1a, 1b; 8a, 8b} such that the magnet {10a, 10b} rotates responsive to the rotation of the gear {8a, 8b}; and a sensor device {2a, 2b, 4} positioned below the magnet {10a, 10b} and connected to a stationary part {11} of the steering column assembly, the sensor device {2a, 2b, 4} configured to: detect an angle of rotation of the magnet {10, 10b}, the angle of rotation of the magnet {10a, 10b} corresponding to a position of the rake adjustment mechanism {3, 7 [0009]}; and generate a signal that indicates the position of the steering column {7}.  
Regarding claim 10, Deitmerg discloses {Figures 1-3} a controller {“controller” [0003]} configured to: receive the signal that indicates the position of the steering column {7}; generate a steering column position control value based on the signal; and selectively control the position of a steering column (steering column is synonymous with steering wheel, since it is obvious they would be connected) of the vehicle based on the steering column position control value [0009].  
Regarding claim 11, Deitmerg discloses {Figures 1-3} the sensor device {6 (2a, 2b, 4)} includes a Hall-effect integrated circuit {6}.  
Regarding claim 12, Deitmerg discloses {Figures 1-3} the sensor device {6 (2a, 2b, 4)} includes dual Hall-effect elements {2a, 2b, 4, 6}.  
Regarding claim 13, Deitmerg discloses {Figure 2} the Hall-effect integrated circuit {6 (2a, 2b)} is positioned such that an axis of rotation [0021-0022] of the magnets {10a, 10b} is aligned with a respective center of the Hall-effect integrated circuit sensor {2a, 2b}.  
Regarding claim 14, Deitmerg discloses {Figures 1-3} the absolute position sensor system {6 (2a, 2b, 4)} further comprises: an intermediate gear {10b} coupled to the sector {9} and coupled to the gear {10a}, the intermediate gear {10b} operable to be rotated by the movement of the sector {9} and the gear {10a} operable to be rotated by the rotation of the intermediate gear {10b}.  
Regarding claim 15, Deitmerg discloses {Figures 1-3} the sector {9} is coupled to the gear {10a, 10b} through teeth of the gear.  
Regarding claim 16, Deitmerg discloses {Figures 1-3} a steering column assembly {12} of a vehicle, comprising: a steering column {7}; a mounting bracket {11} operable to attach the steering column assembly {12} to the vehicle; a rake adjustment mechanism {3, 7} operable to move in an arcuate motion to adjust the steering column {7} in a rake direction; an absolute position sensor system {6 (2a, 2b, 4)} comprising: a sector {9} connected to the rake adjustment mechanism {3, 7} of the steering column assembly {12} and operable to be moved thereby; a gear {1a, 1b; 8a, 8b} coupled to the sector {9} and operable to be rotated by the movement thereof; a magnet {10a, 10b} connected to and retained by the gear {1a, 1b; 8a, 8b} such that the magnet {10, 10b} rotates responsive to the rotation of the gear {8a, 8b}; and a sensor device {6 (2a, 2b, 4)} positioned below the magnet {10a, 10b} and connected to a stationary part {11} of the steering column assembly, the sensor device {2a, 2b, 4} configured to: detect an angle of rotation of the magnet {10a, 10b}, the angle of rotation of the magnet corresponding to a position of the rake adjustment mechanism {3, 7}; and generate a signal that indicates the position of the steering column {7}; a controller {“controller” [0003]} configured to: receive the signal that indicates the position of the steering column {7}; generate a steering column position control value based on the signal [0009]; and selectively control the position of a steering column {steering column is synonymous with steering wheel, since it is obvious they would be connected} of the vehicle based on the steering column position control value [0009].  
Regarding claim 17, Deitmerg discloses {Figures 1-3} the sensor device {6 (2a, 2b, 4)} includes a Hall-effect integrated circuit {6}.  
Regarding claim 18, Deitmerg discloses {Figures 1-3} the sensor device {6 (2a, 2b, 4)} includes dual Hall-effect elements {2a, 2b, 4, 6 [0033]}.  
Regarding claim 19, Deitmerg discloses {Figure 2} the Hall-effect integrated circuit {6 (2a, 2b)} is positioned such that an axis of rotation [0021-0022] of the magnets {10a, 10b} is aligned with a respective center of the Hall-effect integrated circuit sensor {2a, 2b}.  
Regarding claim 20, Deitmerg discloses {Figures 1-3} the absolute position sensor system {6 (2a, 2b, 4)} further comprises: an intermediate gear {10b} coupled to the sector {9} and coupled to the gear {10a}, the intermediate gear {10b} operable to be rotated by the movement of the sector {9} and the gear {10a} operable to be rotated by the rotation of the intermediate gear {10b}.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hatanaka (US 2009/0322320) teaches a rotation angle detecting device. Schnieders (US 9,682,724) teaches a steering angle sensor with an adjustable steering wheel. Dixneuf (FR 2,906,363) teaches a magnetic sensor system for a steering shaft. Bilbao De Mendizabal (US 2018/0292237) teaches a redundant fault detection device and method comprising a magnet and integrated circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614